Name: Decision of the EEA Joint Committee No 62/98 of 4 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  European construction;  information technology and data processing;  communications
 Date Published: 1999-04-15

 Avis juridique important|21999D0415(08)Decision of the EEA Joint Committee No 62/98 of 4 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 100 , 15/04/1999 P. 0048 - 0049DECISION OF THE EEA JOINT COMMITTEENo 62/98of 4 July 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 80/97 of 12 November 1997(1);Whereas Commission Decision 97/486/EC of 9 July 1997 on a common technical regulation for the general attachment requirements for terminal equipment to interface to Open Network Provision (ONP) two-wire analogue leased lines(2) is to be incorporated into the Agreement;Whereas Commission Decision 97/487/EC of 9 July 1997 on a common technical regulation for the general attachment requirements for terminal equipment to interface to Open Network Provision (ONP) four-wire analogue leased lines(3) is to be incorporated into the Agreement;Whereas Commission Decision 97/639/EC of 19 September 1997 on a common technical regulation for the attachment requirements for the terminal equipment interface for connection to 34 Mbit/s digital unstructured and structured leased lines(4) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following points shall be inserted after point 4q (Commission Decision 97/545/EC) in Chapter XVIII of Annex II to the Agreement: "4r 397 D 0486: Commission Decision 97/486/EC of 9 July 1997 on a common technical regulation for the general attachment requirements for terminal equipment to interface to Open Network Provision (ONP) two-wire analogue leased lines (OJ L 208, 2.8.1997, p. 44).4s 397 D 0487: Commission Decision 97/487/EC of 9 July 1997 on a common technical regulation for the general attachment requirements for terminal equipment to inferface to Open Network Provision (ONP) four-wire analogue leased lines (OJ L 208, 2.8.1997, p. 47).4t 397 D 0639: Commission Decision 97/639/EC of 19 September 1997 on a common technical regulation for the attachment requirements for the terminal equipment interface for connection to 34 Mbit-s digital unstructured and structured leased lines (OJ L 271, 3.10.1997, p. 16)."Article 2The texts of Decisions 97/486/EC, 97/487/EC, and 97/639/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 5 July 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 4 July 1998.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 134, 7.5.1998, p. 9.(2) OJ L 208, 2.8.1997, p. 44.(3) OJ L 208, 2.8.1997, p. 47.(4) OJ L 271, 3.10.1997, p. 16.